         Case 1:13-cr-00699-PAE Document 107 Filed 08/10/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      13 Cr. 699 (PAE)
                       -v-
                                                                         ORDER

KELVIN MARTINEZ,
                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter from defendant Kelvin Martinez in support of

his motion to reconsider the denial of his compassionate release application. The Court will take

this letter into consideration in resolving the pending motion.

       SO ORDERED.

                                                             PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: August 10, 2020
       New York, New York
Case 1:13-cr-00699-PAE Document 107 Filed 08/10/20 Page 2 of 5



                                                                 2.0:10
Case 1:13-cr-00699-PAE Document 107 Filed 08/10/20 Page 3 of 5
                           Case 1:13-cr-00699-PAE Document 107 Filed 08/10/20 Page 4 of 5
                                                                     . ViESTCf IESTER,NY 105
. Federal Corre_cbonal Institution
  33 1/2 Pembroke Road                                                  .04 AUG 2020 PM 1 L
  Danbury, CT 06811-3099
  Inmate Name:      Ke\\/tn Mos\-jX\e.-c
  Register Number: S, '"J..OJ...:/ - O 5-4         o ') f[(;,{v·
                                                   I(! t     r-"'1
                                                                                                                             -.....
                                                ~ c,~.'?o.\l \ ~ ~ £.'0.':Je__\vno.ye,
               le~a.l     ~a.,\                  U"t\e~ ~ 1)\W',c.\-Coof\
                                                  S ou-\-"'e~\'"\ \)\ ~~\ e:i\- ~ ~.'(.
                                                  500 \>~o..,\ ~\-\'ee"t
                                                    ~e.w '<oX'~,     N"<      \ ODO?

                                             i C;Cti:;7- i 3~!Ci99      ,1, 1, 111l I/ JI IJl I/ 111,11111, 1, '111 ,11 ,J II ,I, 111, j, 1,IJ 1111, 11, '"
0699-PAE Document 107 Filed 08/10/2

                                       ,If_ .
                                    ·.• i<t.


                                        ._jt           ·••(
                                                        ..,
                                                ·, 1 ./''




               _,




   L
   r  l.
                      -,j   r ;=-
   l  -
   l, -    -    =::   '.:-.c-;:
                      -- -
                       -~   r   -
